ETAILED ACTION
This office action is in response to applicant’s communication filed on 11/01/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims’ Status
Claims 1, 11, 12 and 14 have been amended.  Claim 4 is canceled.  Claims 1-3 and 5-18 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
The argument is moot in light of a new art and new grounds of rejection due to amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 & 5-10 are rejected under 35 U.S.C. 103 as obvious over Knopp (US20170357965A1; hereinafter: “Knopp”) in view of Kumra et al. (US20170278084A1; hereinafter: “Kumra”), and further in view of Malik et al. (US20170357976A1; hereinafter “Malik”).
As per claim 1, Knopp teaches: 
presenting a resource document associated with at least one resource managed by a resource provider ([0021], Referring to FIG. 1, in step 1, the user computing device 110 requests and receives payment details from the merchant computing device 120. For example, a user of the user computing device 110 may access a merchant website (e.g., an e-commerce website) hosted by the merchant computing device 120. The user may access the merchant site through a web browser executed on the user computing device 110.); 
upon receiving a request to complete a transaction for the at least one resource, instantiating a checkout element in association with the resource document ([0021], By accessing the merchant website, the user may activate or trigger the web browser plugin. For example, in response to detecting a checkout page or other form of payment information entry page, the web browser plugin may ; 

Wherein the resource provider is prevented from accessing the information obtained by the checkout element ([0016], For example, the one or more additional tokenized credentials may have a format that is recognizable to a merchant that does not accept tokenized payment account information. Accordingly, the merchant may be unaware that the tokenized payment information is being passed to the merchant.)
transmitting the information indicating the identity of the user to a remote server ([0022], The user computing device 110 transmits a payment information request to the wallet service providing device 130, in step 2…... Here, the wallet service providing device 130 may be a server operated by or controlled by an online wallet provider such as MasterCard MasterPass, Google Wallet, Apple Pay, Visa Checkout, PayPal, Samsung Pay, and the like…The payment information request may include account information requested by the merchant computing device 120 in order to process a payment for the user);
receiving, from the remote server, a token to be used to complete the transaction; and providing, via the checkout element to the resource provider, the token ([0025], According to various exemplary embodiments, the token service providing device 140 may generate a token for a primary account number (PAN) of a cardholder's account. Furthermore, the token service providing device 140 may generate one or more additional tokens for one or more additional payment account credentials, for example, an expiration date, a card security code, a social security number (or partial social security number), a birth date, a driver's license number, an address, and the like, corresponding to an account holder of the payment account; see also [0027-0029])

identifying, via the checkout element, information indicating an identity of a user of the client device (see at least [0052]), wherein the information is stored in memory of the client device (see at least [0053-0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of knop with the teaching of Kumra as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Knopp offers the embodiment of conducting transactions using tokenized payment data of a digital wallet.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of tokenized payment data of a digital wallet as disclosed by Knopp to the method of identifying the user of the device using checkout element as taught by Kumra for the predicated result of improved systems and methods for allowing the remote server to collect user information via a cookie.

Knopp in view of Kumra do not explicitly disclose, but Malik teaches:
The checkout element including one or more fields the one or more fields of the checkout element determined based on cookies of a client device presenting the resource document ([0023], In order to provide fast payment processing and checkout for the user in the future, the token or cookie may be provided to the payment provider during checkout so that the user may immediately provide a payment to a merchant using the payment provider without re-entering user information and/or financial information. Advantageously, the user is not required to re-enter into a checkout process that includes multiple interfaces and/or fields for data entry. Since the token or cookie is stored to the user's device, the user is not required to actively enter information during checkout with the same merchant or a new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knop/Kumra with the teaching of Malik as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Knopp offers the embodiment of conducting transactions using tokenized payment data of a digital wallet .  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of tokenized payment data of a digital wallet as disclosed by Kopp to the method of using cookie of the user device to populate checkout fields as taught by Malik for the predicated result of improved systems and methods for allowing the remote server to collect user information via a cookie.

As per claim 2, the combination of Knopp, Kumra and Malik teaches the limitation of claim 1.   Knopp further teaches: wherein the resource document associated with the at least one resource comprises a webpage hosted by the resource provider ([0002], an account holder of a payment account may use a personal computer, a tablet, a smartphone, and the like, to access a merchant's online store (e.g., webpage). After selecting items for purchase from the merchant's site and opting to checkout or otherwise submit payment,… see also [0015]).

wherein the checkout element is embedded into the webpage hosted by a resource provider ([0015], a plugin or other software may be installed within a web browser of a user computing device (i.e., a consumer). The plugin may detect when the user attempts to make payment, or when a user accesses a payment page provided by a merchant website.)

As per claim 5, Knopp, Kumra and Malik teaches the limitation of claim 1.   Knopp further teaches: receiving, from the remote server via the checkout element, number of accounts associated with the user; presenting the number of accounts to the user within the checkout element; and providing a selection of an account from the number of accounts to the remote server, wherein the token is associated with the account (see [0022]).

As per claim 6, Knopp, Kumra and Malik teaches the limitation of claim 5.   Knopp further teaches: wherein the number of accounts associated with the user is determined by contacting one or more processing networks ([0022], the wallet service providing device 130 may be a server operated by or controlled by an online wallet provider such as MasterCard MasterPass, Google Wallet, Apple Pay, Visa Checkout, PayPal, Samsung Pay, and the like. The payment information request may include account information requested by the merchant computing device 120 in order to process a payment for the user.)

As per claim 7, Knopp, Kumra and Malik teaches the limitation of claim 1.   Knopp further teaches: wherein the remote server is an initiator application server ([0023], While the wallet service providing device 130 and the token service providing device 140 are shown as separate entities in this example, it should also be appreciated that the two entities may be the same, or the same entity may 

As per claim 8, Knopp, Kumra and Malik teaches the limitation of claim 1.   Knopp further teaches: wherein the remote server is a secure remote transaction (SRT) server ([0023], While the wallet service providing device 130 and the token service providing device 140 are shown as separate entities in this example, it should also be appreciated that the two entities may be the same, or the same entity may control the devices. For example, the token service providing device 140 may be a server operated by or controlled by a token vault. Also, the token service providing device 140 may be maintained by a bank, a payment processor, a non-merchant payment entity, and the like. Furthermore, the wallet service providing device and/or the token service providing device may be broadly referred to as a payment network or included within a payment network. In this example, the payment network may also include other financial entities, banks, payment processors, and the like, which are used with a payment process.)

Claim 9 is rejected under 35 U.S.C 103 as being obvious over Knopp et al. (US20170357965A1; hereinafter: “Knopp”) in view of Kumra et al. (US20170278084A1; hereinafter: “Kumra”), and further in view of Malik et al. (US20170357976A1; hereinafter “Malik”).

wherein the information indicating the identity of the user is obtained from an internet cookie stored in memory ([0052], if the user device 230 is configured to use the payment preference monitoring system 200 (e.g., a cookie associated with the payment preference monitoring system 200 is on a browser executing on the user device 230), the payment preference monitoring system 200 can identify a user account of the user, and obtain identifications of payment services.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of knopp with the teaching of Kumra as they relate to a system/method of conducting transaction with a merchant/resource provider.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the flexibility for allowing the remote server to collect user information via a cookie.

Claim 10 is rejected under 35 U.S.C 103 as being obvious over Knopp (US20170357965A1; hereinafter: “Knopp”) in view of Kumra et al. (US20170278084A1; hereinafter: “Kumra”) in view of Malik et al. (US20170357976A1; hereinafter “Malik”), and further in view of TRIVEDI et al. (US20190122215A1; hereinafter: “TRIVEDI”). 
As per claim 10, Knopp, Kumra and Malik teaches the limitation of claim 9.   The combination does not explicitly disclose, but TRIVEDI teaches: wherein the information indicating the identity of the user comprises a random string of characters associated with the user at the remote server memory ([0086], The secure token may include data representing a user payment account, such as a pseudo-random string of characters. For example, virtual card application server 230, and/or third party device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of TRIVEDI with the teaching of Knopp/Kumra/Malik as they relate to a system/method of conducting transaction with a merchant/resource provider.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to add another layer of security by describing the user identifier as a random string of characters.

As per claim 11-18. They disclose the same inventive concept as claim 1-10. They are, therefore rejected under the same rationale. 

Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                             	1/17/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685